                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

IN RE: GOLD KING MINE RELEASE
IN SAN JUAN COUNTY, COLORADO,                                     No. 1:18-md-02824-WJ
ON AUGUST 5, 2015
This Document Relates to: No. 1:18-cv-00744-WJ-KK

                         MEMORANDUM OPINION AND ORDER

       THIS MATTER comes before the Court on Defendants Sunnyside Gold Corporation

("SGC"), Kinross Gold U.S.A. Inc. ("KGUSA"), and Kinross Gold Corporation’s ("KGC")

(“Mining Defendants”) Combined Motion to Dismiss the Allen Plaintiffs’ Complaint and

Supporting Memorandum, Doc. 115, filed November 1, 2018. For the reasons stated below, the

Motion is GRANTED in part and DENIED in part.

       Shortly after the Mining Defendants filed a motion to dismiss the Amended Complaints of

New Mexico, the Navajo Nation and Utah (“Sovereign Plaintiffs”), the Allen Plaintiffs filed a

Complaint in Allen v. United States, No. 1:18-cv-00744-WJ-KK, asserting claims against the

Mining Defendants and others arising from the August 5, 2015, release from the Gold King Mine.

The Allen Plaintiffs are members of the Navajo Nation, residents of New Mexico, Colorado,

Arizona and Utah, and “farm land or raise livestock or both adjacent to the Animas River or San

Juan River and depend upon these rivers for irrigation of their crops and livestock.” Allen

Complaint ¶ 1, Doc. 1, filed August 3, 2018. The Mining Defendants’ motion now before the

Court seeks dismissal of the Allen Complaint.

Personal Jurisdiction

       The Mining Defendants contend that the Court does not have personal jurisdiction over the

Mining Defendants because "there has been no purposeful direction of any activity toward New
Mexico."1 The Mining Defendants state that the "'purposeful or intentional action' undertaken by

SGC was performance of its Consent Decree obligations [design and construction of the bulkheads

under Colorado's supervision years before the blowout], 'to protect the waters of the State of

Colorado.'" Doc. 115 at 12. The Mining Defendants also state that "beyond KGUSA's acquisition

of an indirect ownership of SGC in 2003, and KGC's indirect ownership of KGUSA, neither

KGUSA nor KGC undertook any action at all." Doc. 115 at 12. The Mining Defendants also

argue that the "assertion of personal jurisdiction over the Mining Defendants would be

unreasonable." Doc. 115 at 17.

       The Allen Plaintiffs have alleged sufficient facts to make a prima facie showing of personal

jurisdiction over the Mining Defendants. The Allen Plaintiffs have alleged that SGC installed

bulkheads which caused wastewater to enter the Gold King Mine, that KGC and KGUSA

"controlled and directed" SGC's activities, that the Mining Defendants "had a duty to oversee,

manage, maintain, and regulate the Gold King Mine and Sunnyside Mine," that the Mining

Defendants "knew or should have known about the presence of and potential for spreading of

contamination at Gold King Mine," and that the Mining Defendants "recklessly disregarded the

known potential impact on downstream communities when they made decisions to bulkhead the

American Tunnel and Sunnyside Mine." Allen Complaint ¶¶ 309-314, 362, 370, 374.

       Having determined that the Allen Plaintiffs have made a prima facie showing that the

Mining Defendants' actions, although limited, establish minimum contacts with New Mexico, the



1
  "[T]he 'minimum contacts' standard requires, first, that the out-of-state defendant must have
'purposefully directed' its activities at residents of the forum state, and second, that the plaintiff’s
injuries must ‘arise out of’ defendant’s forum-related activities.” Dudnikov v. Chalk & Vermilion
Fine Arts, Inc., 514 F.3d 1063, 1071 (10th Cir. 2008). There is purposeful direction if (i) there is
an intentional action, (ii) that was expressly aimed at the forum state, (iii) with knowledge that teh
brunt of the injury would be felt in the forum state. See Dudnikov v. Chalk & Vermilion fine Arts,
Inc., 514 F.3d 1063, 1072 (10th Cir. 2008).
                                                   2
Court "must consider the quality of those minimum contacts in light of several factors to determine

whether the district court's exercise of personal jurisdiction over Defendants violates notions of

'fair play and substantial justice:'"

        In determining whether exercise of jurisdiction is so unreasonable as to violate “fair
        play and substantial justice,” we consider: (1) the burden on the defendant, (2) the
        forum state's interest in resolving the dispute, (3) the plaintiff's interest in receiving
        convenient and effective relief, (4) the interstate judicial system's interest in
        obtaining the most efficient resolution of controversies, and (5) the shared interest
        of the several states in furthering fundamental substantive social policies. Asahi,
        480 U.S. at 113, 107 S.Ct. 1026. The strength of these factors sometimes serve to
        establish the reasonableness of jurisdiction upon a lesser showing of minimum
        contacts than would otherwise be required. Burger King, 471 U.S. at 462, 105 S.Ct.
        2174. Conversely, the factors may be so weak that even though minimum contacts
        are present, subjecting the defendant to jurisdiction in that forum would offend due
        process.

OMI Holdings, Inc. v. Royal Ins. Co. of Canada, 149 F.3d 1086, 1095 (10th Cir. 1998).

        The Mining Defendants make the conclusory allegation, but do not discuss why, "New

Mexico's interest in resolving this dispute is clearly less than Colorado's where the Gold King

Mine is located and the Blowout occurred." Doc. 115 at 17. It appears that New Mexico's interest

in resolving this dispute is similar to Colorado's interest because the same contaminants released

to Colorado's rivers were also transported to New Mexico's rivers.

        The Mining Defendants state that "[w]hile Plaintiffs may have an interest in resolving this

dispute, the most convenient and effective relief available to them is in Colorado. There is no

reason why Colorado would be any less inconvenient for the Plaintiffs than New Mexico would

be for the Mining Defendants." Doc. 115 at 17. After Defendant Environmental Restoration filed

a motion with the United States Judicial Panel on Multidistrict Litigation to transfer the Utah case

to the District of New Mexico for coordinated pretrial proceedings, "or such other District Court

as this Panel deems appropriate," the Mining Defendants filed responses in support of transferring

the cases to the District of New Mexico stating that coordinating the pretrial proceedings of the

                                                    3
cases in the District of New Mexico would conserve the resources of the parties and would promote

the convenience of the parties and witnesses. See Doc's 1, 38, 40 in In re: Gold King Mine Release

in San Juan County, Colorado, on August 5, 2015, MDL No. 2824.

       The Mining Defendants also assert that the "fact that KGC is a Canadian corporation must

also be heavily considered." Doc. 115 at 17 (quoting OMI Holdings, Inc. v. Royal Ins. Co. of

Canada, 149 F.3d 1086, 1096 (10th Cir. 1998) ("When the defendant is from another country, this

concern is heightened and 'great care and reserve should be exercised' before personal jurisdiction

is exercised over the defendant")). KGC's burden of appearance in the District of New Mexico is

not onerous because KGC is represented by the same law firm in Santa Fe that represents KGUSA.

Nor is the burden of appearing in the District of New Mexico onerous for SGC, which is

represented by a law firm in Montana, or KGUSA, both of which have their principal places of

business in the adjacent State of Colorado.

       Finally, the Mining Defendants argue that the "fourth and fifth factors are reflected in the

Clean Water Act and the required application of the law of the forum state to the events in

question," and that "[a]s the Supreme Court found in Oullette . . . the Clean Water Act reflects a

congressional decision and social policy that disputes involving interstate waters must be decided

according to the law of the source state--Colorado--and in Colorado." Doc. 115 at 18 (emphasis

in original). The Clean Water Act does not reflect a congressional decision and social policy that

disputes involving interstate waters must be decided in the source state. See International Paper

Co. v. Oullette, 479 U.S. 481, 499-500 (1987) (addressing issue whether all state-law suits must

also be brought in source-state courts stating the Clean Water "Act pre-empts laws, not courts. In

the absence of statutory authority to the contrary, the rule is settled that a district court sitting in

diversity is competent to apply the law of a foreign State"). Furthermore, the statute governing



                                                   4
multidistrict litigation provides that when "civil actions involving one or more common questions

of fact are pending in different districts, such actions may be transferred to any district for

coordinated or consolidated pretrial proceedings." 28 U.S.C. § 1407(a).

       The Court concludes that its exercise of personal jurisdiction over the Mining Defendants

is not so unreasonable as to violate fair play and substantial justice.

Clean Water Act Preemption

       The Mining Defendants state the “Clean Water Act preempts application of downstream

state tort law to upstream regulated discharges.” Doc. 115, 18-24. The Court grants the Mining

Defendants’ motion to dismiss the Allen Plaintiffs’ tort claims as preempted by the Clean Water

Act to the extent the Allen Plaintiffs seek to assert those claims under the law of any state other

than Colorado. See Doc. 52 at 9; see also Mem. Op. and Order at 3-4, Doc. 168, filed March 26,

2019 (discussing preemption of non-source state law and granting the Mining Defendants’ motion

to dismiss the Sovereign Plaintiffs’ tort claims as preempted by the Clean Water Act to the extent

the Sovereign Plaintiffs seek to assert those claims under the law of any state other than Colorado).

State of Colorado Not a Required Party

       The Mining Defendants assert that the claims against the Mining Defendants should be

dismissed because the State of Colorado is a required party and cannot be joined. See Doc. 115 at

24-30. The Mining Defendants state:

       The [Allen Plaintiffs’] Complaint assigns fault to SGC for constructing engineered,
       concrete bulkheads in Colorado, and to SGC, KGUSA and KGC for failing to
       remove those bulkheads. It is undisputed, however, that the bulkheads were
       designed, constructed, and maintained in place pursuant to Colorado law and
       specific directives of the State of Colorado and the court approved Consent Decree.

Doc. 115 at 24. The Mining Defendants state that Colorado is a required party because “Colorado

has a direct interest in seeing that its laws, regulations, and decrees are followed,” and because



                                                  5
“the Mining Defendants would be left ‘subject to a substantial risk of incurring . . . inconsistent

obligations.’” Doc. 115 at 27, 27.

       The Court denies the Mining Defendants’ motion to dismiss regarding Colorado because

they have not shown that the State of Colorado is a required party, that the Court cannot tailor

relief that would be consistent with Colorado’s laws, or that the Court cannot tailor an appropriate

remedy which would not subject the Mining Defendants to inconsistent obligations. See Mem.

Op. and Order at 8-9, Doc. 168 (denying the Mining Defendants’ motion to dismiss the Sovereign

Plaintiffs’ Amended Complaints because the Mining Defendants did not show that Colorado is a

required party).

Punitive Damages

       The Mining Defendants request that the claims against them be dismissed because the

“allegations in the Complaint, even if taken as true, do not allow for an award of punitive

damages.” Doc. 115 at 33. The Court denies the Mining Defendants’ request. A request for

punitive damages is not the proper subject of a Rule 12(b)(6) motion because such a request is not

a separate cause of action. See Mason v. Texaco, Inc. 948 F.2d 1546, 1554 (10th Cir. 1991) (“A

punitive damage claim is not an independent cause of action or issue separate from the balance of

a plaintiff’s case. It is part and parcel of a liability determination and does not have any

independent being until a jury has decided . . . that not only was a defendant’s conduct negligent,

but that it was gross, willful, wanton or malicious”). See Mem. Op. and Order at 14-15, Doc. 168

(denying the Mining Defendants’ motion to dismiss the requests for punitive damages in the

Sovereign Plaintiffs’ Amended Complaints).

       IT IS ORDERED that Defendants Sunnyside Gold Corporation, Kinross Gold U.S.A.

Inc., and Kinross Gold Corporation’s Combined Motion to Dismiss the Allen Plaintiffs’ Complaint



                                                 6
and Supporting Memorandum, Doc. 115, filed November 1, 2018, is GRANTED in part and

DENIED in part. The Court grants the Mining Defendants’ motion to dismiss the tort claims as

preempted by the Clean Water Act to the extent the Allen Plaintiffs seek to assert those claims

under the law of any state other than Colorado. The Court denies the remainder of the Mining

Defendants’ motion to dismiss.


                                           ________________________________________
                                           WILLIAM P. JOHNSON
                                           CHIEF UNITED STATES DISTRICT JUDGE




                                              7
